United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-4193
                                    ___________

Philip Jean-Baptiste,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
United States of America,                *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: March 22, 2006
                                 Filed: June 27, 2006
                                  ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       Philip Jean-Baptiste (Baptiste) appeals the district court’s1 adverse grant of
summary judgment in his suit under the Federal Tort Claims Act (FTCA) alleging
negligent exposure to environmental tobacco smoke. We affirm, because we conclude
that the only claim that Baptiste administratively exhausted failed to state a claim
under Arkansas negligence law. See 28 U.S.C. § 2674 (under FTCA, United States
shall be liable for torts in same manner and to same extent as private individual under


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.
like circumstances); Washington v. Drug Enforcement Admin., 183 F.3d 868, 873
(8th Cir. 1999) (under § 2674, “‘under like circumstances’” means that there must be
“private analogue” in state law to government’s conduct); Maneth v. Tucker, 34
S.W.3d 755, 758 (Ark. App. 2000) (threshold question that must be answered in
negligence case is what duty, if any, defendant owed plaintiff); cf. Barnes v. United
States, 448 F.3d 1065 (8th Cir. 2006) (affirming district court’s dismissal of FTCA
claim for negligent inspection and negligent advice, because Missouri law did not
impose duty to inspect or to advise; while federal agency was required to follow
federal standards, there were no similar state standards imposing any duty).

      Accordingly, we affirm.
                     ______________________________




                                         -2-